         Case 1:15-cr-00210-PAE Document 110 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      15-CR-210-01 (PAE)
                        -v-
                                                                             ORDER
 REYNALDO CUEVAS,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court schedules a next conference in this case for October 29, 2020 at 2:30 p.m.

The parties shall notify the Court, no later than October 22, 2020, if this conference should take

place in person or remotely.


       SO ORDERED.


                                                             
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 15, 2020
       New York, New York
